Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 EMILIO PINERO,
      Plaintiff,
 vs.
                                                           Case No.: __________________
 SIMON FAMILY REAL ESTATE, LLC, and
 RAMITA, INC. d/b/a KWIK STOP FOOD
 STORE,
      Defendants.


                                          COMPLAINT

        Plaintiff, EMILIO PINERO (hereinafter “Plaintiff”), by his undersigned counsel, hereby

 files this Complaint and sues Defendants SIMON FAMILY REAL ESTATE, LLC and

 RAMITA, INC. d/b/a KWIK STOP FOOD STORE (hereinafter “Defendants”), for injunctive

 relief pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter

 the “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the

 “ADAAG”), and the Florida Building Code.

                                         JURISDICTION

        1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendants’

 violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                             PARTIES

        2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

 and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

 double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He

 has visited the property, which forms the basis of this lawsuit and plan to return to the property

 to avail himself of the goods and services offered to the public at the property, and to determine

                                            Page 1 of 7
Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 7




 whether the property has been made ADA compliant. His access to the Facility and/or full and

 equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

 offered therein was denied and/or limited because of these disabilities, and will be denied and/or

 barriers to access and ADA violations which exist at the Facility, including but not limited, to

 those set forth in the Complaint.

        3.      Independent of his personal desire to have access to this place of public

 accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

 situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

 monitoring, ensuring, and determining whether places of public accommodation are in

 compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

 the Facility regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of the Facility. In this instance, Plaintiff, in Plaintiff's

 individual capacity and as a "tester", visited the Facility, encountered barriers to access at the

 Facility, engaged and tested those barriers, suffered legal harm and legal injury and will continue

 to suffer such harm and injury as a result of the illegal barriers to access and the violations of the

 ADA set forth herein. It is Plaintiff's belief that said violations will not be corrected without

 Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        4.      Defendant, SIMON FAMILY REAL ESTATE, LLC transacts business in the

 State of Florida and within this judicial district. Defendant is the owner and/or representative of

 the owner and/or operator of the property, which is the subject of this action, located on or about

 1451 NW 17th Avenue, Miami, Florida 33125 (hereinafter the “Facility”).

        5.      Defendant, RAMITA, INC. transacts business in the State of Florida and within

 this judicial district. Defendant is the owner and/or operator of the Convenience Store known as



                                              Page 2 of 7
Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 7




 KWIK STOP FOOD STORE, which is the subject of this action, located on or about 1451 NW

 17th Avenue, Miami, Florida 33125 (hereinafter “Facility”)

         6.      The Facility is in an area frequently traveled by Plaintiff.

         7.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

         8.      In this instance, Mr. Pinero visited the Facility and encountered barriers to access

 at the Facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

 legal harm and injury as a result of the illegal barriers to access, and Defendants’ ADA violations

 set forth herein.

         9.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility and the actions or inactions described herein.

         10.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

 proper in this Court as the Facility are located in the Southern District.

                            FACTUAL ALLEGATIONS AND CLAIM

         11.     Mr. Pinero has attempted to and has, to the extent possible, accessed the Facility,

 but could not do so because of his disabilities due to the physical barriers to access, dangerous

 conditions and ADA violations that exist at the Facility that restrict and/or limit his access to the

 Facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

 offered therein, including those barriers, conditions and ADA violations more specifically set

 forth in this Complaint.

         12.     Mr. Pinero intends to visit the Facility again in the near future in order to utilize

 all of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

 offered at the Facility, but will be unable to do so because of his disability due to the physical



                                              Page 3 of 7
Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 7




 barriers to access, dangerous conditions and ADA violations that exist at the Facility that restrict

 and/or limit his access to the Facility and/or accommodations offered therein, including those

 barriers conditions and ADA violations more specifically set forth in this Complaint.

         13.     Defendants have discriminated against Plaintiff and others with disabilities by

 denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

 advantages and/or accommodations of the Facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

 and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

 and will continue to discriminate against Plaintiff and others with disabilities unless and until

 Defendants are compelled to remove all physical barriers that exist at the Facility, including

 those specifically set forth herein, and make the Facility accessible to and usable by persons with

 disabilities, including Plaintiff.

         14.     Defendants have discriminated against Mr. Pinero by failing to comply with the

 above requirements. A specific, although not exclusive, list of unlawful physical barriers,

 dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

 of his disability) to access the Facility and/or full and equal enjoyment of the goods, services,

 facilities, privileges, advantages and/or accommodations of the Facility include:

                 a. Non-compliant accessible parking spaces near main entrance due to curb ramp

                     encroaching access aisle contrary to the 2010 ADAAG;

                 b. Non-compliant accessible parking spaces near main entrance due to access

                     aisle not outlined in white contrary to the 2010 ADAAG;

                 c. Non-compliant accessible route from accessible parking spaces due to ice

                     machine, gas tank dispenser, and newspaper dispenser encroaching passage

                     way contrary to the 2010 ADAAG;



                                             Page 4 of 7
Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 7




                d. Non-compliant accessible route towards public restroom due to store items

                    (boxes)encroaching passage way contrary to the 2010 ADAAG;

                e. Non-compliant sales counter due to height contrary to the 2010 ADAAG;

                f. Non-compliant sales counter due to width of lower portion contrary to the

                    2010 ADAAG;

                g. Non-compliant sales counter due to store items encroaching lower portion of

                    counter contrary to the 2010 ADAAG;

        15.     The above listing is not to be considered all-inclusive of the barriers, conditions or

 violations encountered by Plaintiff and/or which exist at the Facility. Plaintiff requires an

 inspection of the Facility in order to determine all of the discriminatory acts violating the ADA.

        16.     Mr. Pinero has attempted to gain access to the Facility, but because of his

 disability has been denied access to, and has been denied the benefits of services, programs, and

 activities of the Facility, and has otherwise been discriminated against and damaged by

 Defendants, because of the physical barriers, dangerous conditions and ADA violations set forth

 above, and expects to be discriminated against in the future, unless and until Defendants are

 compelled to remove the unlawful barriers and conditions and comply with the ADA.

        17.     Plaintiff, in his capacity as a tester, will absolutely return to the Facility when

 Defendants modify the Facility or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA

        18.     The removal of the physical barriers, dangerous conditions and ADA violations

 set forth herein is readily achievable and can be accomplished and carried out without much




                                             Page 5 of 7
Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 7




 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         19.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendants are required to remove the physical barriers, dangerous conditions and ADA

 violations that exist at the Facility, including those set forth herein.

         20.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         21.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject Facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

 injunction enjoining Defendants from continuing is discriminatory practices, ordering

 Defendants to remove the physical barriers to access and alter the subject Facility to make it

 readily accessible to and useable by individuals with disabilities to the extent required by the

 ADA, closing the subject Facility until the barriers are removed and requisite alterations are

 completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

 expenses incurred in this action.

                                                     Respectfully submitted,

                                                     s/ Glenn R. Goldstein
                                                     Glenn R. Goldstein, Esq. (FBN: 55873)
                                                         Attorney for Plaintiff
                                                     Glenn R. Goldstein & Associates, PLLC

                                               Page 6 of 7
Case 1:20-cv-25110-CMA Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 7




                                        1825 NW Corporate Blvd., Ste. 110
                                        Boca Raton, Florida 33431
                                        T: 305.306.7674 | F: 305.400.0722
                                        GGoldstein@G2Legal.net

                                        Lauren N. Wassenberg, Esq. (FBN: 34083)
                                            Attorney for Plaintiff
                                        Lauren N. Wassenberg & Associates, P.A.
                                        1825 NW Corporate Blvd., Ste. 110
                                        Boca Raton, Florida 33431
                                        T: 561.571.0646 | F: 561.571.0647
                                        WassenbergL@gmail.com




                                   Page 7 of 7
